Citation Nr: 1404426	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-35 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus as due to exposure to herbicides.

2.  Entitlement to service connection for Hodgkin's lymphoma as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO, in pertinent part, denied service connection for type II diabetes mellitus and Hodgkin's lymphoma, to include as due to exposure to herbicides.

In his substantive appeal, dated in August 2010, the Veteran indicated that he wished to appear at a Board video-conference hearing to provide testimony in support of his appeal.  He withdrew that request in September 2010, indicating that he wanted, instead, to have a hearing before a Decision Review Officer (DRO) at the RO.  A DRO hearing was scheduled for December 2011; however, the Veteran failed to appear.  No further requests for hearing remain pending.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of a January 2014 brief from the Veteran's representative.

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides while stationed at Fort Lewis, Washington, in late 1969, when he was assigned to basic training unit B32.  More specifically, he maintains that he was placed on a detail after basic training that involved cleaning up a warehouse where herbicides had leaked from 55-gallon drums.

VA has developed specific procedures for verifying herbicide exposure on a factual basis in locations other than Vietnam or the Korean demilitarized zone.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Here, those procedures have not been followed.  As such, further development is required.

In a January 2010 release, the Veteran indicated that he had received relevant treatment at the VA Medical Center (VAMC) in Big Spring, Texas, from 1973 to the present.  Currently, the only VA treatment reports of record are dated February 5 through 8, 2010.  It is not entirely clear from the claims file whether the AOJ sought earlier-dated (possibly archived) records.  This needs to be clarified.  

On remand, efforts should also be made to obtain records of any relevant VA treatment the Veteran may have undergone since February 8, 2010, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.

For the reasons stated, this case is REMANDED for the following actions:

1.  Furnish the Veteran's description of exposure to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  The response(s) received should be associated with the claims file.

2.  If the Compensation Service indicates that it is unable to confirm that herbicides were used as alleged, refer the case to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure.  The response(s) received should be associated with the claims file.

3.  Take action to ensure that all relevant records of the Veteran's treatment at the VAMC in Big Spring, Texas are associated with the claims file, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If additional records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

